   Case 16-14109-elf      Doc 50    Filed 04/21/20 Entered 04/22/20 07:26:52          Desc Main
                                    Document      Page 1 of 1

                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                       THE EASTERN DISTRICT OF PENNSYLVANIA
                                   (PHILADELPHIA)
 In Re:
       Sherry D. Byrd                               Chapter 13
        Debtor
                                                    Case Number: 16-14109-amc


                                              ORDER

       AND NOW, this __________ day of _______________ , 2020, upon the motion of LoanCare,
LLC and upon the failure of Debtor to file an Answer or otherwise plead as directed by the Court
(and/or after hearing held and consideration of all evidence, arguments and briefs of Counsel), it is
ORDERED AND DECREED that Movant, LoanCare, LLC (and any assignee/successor-in-interest) is
granted relief from the stay of 11 U.S.C. §362 to proceed with enforcement of all rights Movant has
under state and federal law concerning the Property (the “Property”): 5720 CHEW AVE, PHILADELPHIA,
PA 19138.


       It is further ORDERED and DECREED that the 14-day stay pursuant to BKRP 4001(a)(3) is
hereby waived.

                                                  BY THE COURT:


  Date: April 21, 2020                            __________________________________

                                                  UNITED STATES BANKRUPTCY JUDGE
